MEMORANDUM **
The district court never converted its August 6, 2001 order issuing a preliminary injunction into a permanent injunction, nor did it indicate any intent for the preliminary injunction to continue beyond the entry of a final judgment. Therefore, the preliminary injunction expired upon entry of a final judgment on April 24, 2002. See Taylor v. United States, 181 F.3d 1017, 1022 n. 9 (9th Cir.1999); Sweeney v. Hanley, 126 F. 97, 99 (9th Cir.1903). Pangelinan cannot be held in criminal contempt of an expired injunction. Pangelinan’s conviction for criminal contempt under 18 U.S.C. § 401(3) is
REVERSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.